Citation Nr: 1601758	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel











INTRODUCTION

The Veteran had active service in the United States Army from November 1967 to November 1970, with service in Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board notes that the Veteran was previously represented by the California Department of Veteran Affairs.  In December 2011, a Report of General Information stated that the Veteran requested that the RO mail him a VA Form 21-22 to appoint the Disabled American Veterans as his new representative.  A December 2011 letter to the Veteran noted that the requested form was enclosed.  However, the Veteran did not submit a completed VA Form 21-22.  A February 2013 deferred rating decision noted that the California Department of Veteran Affairs had informed VA that they would not represent the Veteran as he lived outside of California.  A February 2013 letter notified the Veteran of this fact and informed him that he could try to appoint another representative.  A subsequent September 2014 letter repeated this information and provided him with 30 days to appoint a new representative.  However, the Veteran has not appointed a new representative to assist him in his claim.  Therefore, the Board is proceeding with the Veteran's claim as a pro se (unrepresented) claim. 

The October 2010 rating decision denied entitlement to a total disability rating based on individual unemployability.  The Veteran submitted a timely notice of disagreement in response to this rating decision in December 2010.  The RO then furnished a September 2011 statement of the case.  The Veteran subsequently submitted a VA Form 9 that was received on October 6, 2011.

In a November 2014 decision, the Board determined that the statements from the Veteran's October 2011 VA Form 9 represented an increased rating claim for his service-connected PTSD.  Instead of referring the claim to the AOJ for appropriate action, the Board assumed jurisdiction over the issue.  Therefore, the Board accepts the increased rating claim for PTSD as being on appeal.  See Percy v. Shinseki, 23 Vet. App 37, 43-44 (2009).  The Board then remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

During the pendency of the appeal, an October 2015 rating decision granted entitlement to TDIU effective from January 21, 2010.  The Veteran has not submitted a notice of disagreement with this rating decision, and the appeal period has not yet expired.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration at this time.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The October 2015 rating decision also increased the Veteran's disability rating for PTSD to 70 percent effective from January 21, 2010.  The Veteran is presumed to seek the maximum available benefit; therefore, regardless of the evaluation granted during the pendency of the appeal, the issue remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In his October 2011 VA Form 9, the Veteran requested a Board videoconference hearing.  A March 2013 letter informed the Veteran that he was scheduled for a June 2013 videoconference hearing.  However, in May 2013, the Veteran informed VA that he no longer wanted a hearing.  Thus, there are no outstanding hearing requests.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.



FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total social impairment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an increased disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by a letter sent to the Veteran dated in January 2015.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the re-adjudication of the claim in October 2015.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this this case, the AOJ obtained the Veteran's service treatment records, Social Security Administration (SSA) records, and all identified and available post-service treatment records.  

The Veteran was also afforded VA examinations in February 2011 and October 2015 to evaluate his PTSD.  The Board finds that this VA examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating his PTSD.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in October 2015.  The record does not reflect an allegation or evidence revealing any worsening of the PTSD since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, the Board finds there was substantial compliance with the prior November 2014 remand.  In that remand, the AOJ was directed to send the Veteran a letter that informed him of the type of evidence he could submit and provided him with adequate notice under 38 C.F.R. § 5103(a) and 38 C.F.R. § 3.159(b).  As discussed above, the Veteran was sent a responsive letter in January 2015.  In addition, the AOJ complied with the Board's instruction to obtain updated VA treatment records and associate them with the claims file.  The Board further instructed the AOJ to provide the Veteran with a VA examination to determine the current severity of his service-connected PTSD. This was done in October 2015.  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on October 6, 2011.  Therefore, the period for consideration on appeal began on October 6, 2010, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 
	
A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Background

On October 6, 2010, a VA treatment record noted that the Veteran was alert and oriented to time, place, and date.  He displayed an appropriate affect.  A subsequent October 13, 2010 VA treatment record noted that the Veteran's mood had been good.  The Veteran reported that he had recently sustained an injury, but he was looking for work.  On October 29, 2010, a VA treatment record stated that the Veteran had serious financial problems with little money to support himself.  Due to this fact, the Veteran was temporarily staying with friends and performing odd jobs to obtain money for food.  The record indicated that his finances were suffering as a result of child support payments.

In November 2010, the Veteran's sister completed a Function Report - Adult - Third Party, for the SSA.  She reported that the Veteran had a sleep impairment and that his PTSD affected his ability to follow instructions, concentrate, and understand.  In addition, she observed that the Veteran was on guard around authority figures and felt the need to prove himself to others.  The Veteran's sister noted that he did not like change and did not adapt to change.  The Veteran's sister also stated that his state of dress, bathing, ability to care for hair, and shaving needed improvement.  She commented that he needed reminders to cut his hair and that it seemed to need washing.  However, the Veteran's sister also stated that the Veteran had a sufficient ability to feed himself, use the toilet, and manage his medication.  The Veteran also performed chores such as laundry and general housecleaning.  She added that he needed encouragement or reminders to accomplish these tasks.  According to his sister, the Veteran went outside daily, drove a car, rode a motorcycle, and shopped for food or personal items.  She stated that he could manage his money, but she believed that he squandered it.  She stated that his hobbies included watching television and riding his motorcycle.  The Veteran also often spent time with his children and friends, although he did not participate in the activities for any length of time.  She reported that he was currently living in a house with a friend.  The Veteran's sister stated that his physical and mental abilities seriously hampered any opportunities for regular employment.

In a November 2010 evaluation conducted for the SSA, the Veteran was described as pleasant, alert, and cooperative.  The impression noted that based on the Veteran's history, he had longstanding PTSD.  The examiner stated that the Veteran's PTSD affected his ability to associate with people.  In terms of relationships, the Veteran was currently divorced.  He had seven children, one of whom was adopted.  The Veteran saw his adolescent daughter on an occasional basis.  His hobbies included riding his motorcycle and playing pool.  The evaluation also discussed the Veteran's employment history, noting that he had been employed for the last two years.  His last job was in 2008 working as a shop hand.  His other employment history involved working in the oilfield.  The examiner noted that the Veteran often felt nervous and anxious.  He took medication to treat his PTSD symptoms.  The Veteran denied the use of recreational drugs, but he drank several beers on a daily basis and occasionally binged on alcohol.  The evaluation stated that the Veteran was independent regarding self-care, bathing, feeding, and dressing.  He also maintained his independence for tasks such as cooking, cleaning, laundering, and shopping.

A November 2010 SSA Psychiatric Review Technique document noted that the Veteran had anxiety-related disorders and substance addiction disorders.  The form later specified that he had PTSD and alcohol dependence.  The consultant's notes for the SSA stated that the Veteran reported having PTSD, anxiety, stress, sleep problems, and other medical issues.  This document detailed that the Veteran previously worked for many years in the oil fields performing labor.  The Veteran also reported that he performed yard work for others.  The Veteran currently lived alone.  He reported that his children visited him, and he hoped they would visit more often.  The consultant found that there were no limitations in activities of daily living or social functioning.  The record stated that the Veteran's psychiatric condition was non-severe.

A November 2010 SSA Mental Summary noted that despite the Veteran's reported social withdrawal, he interacted with friends and providers regularly and appropriately.  Furthermore, his mental status examinations were consistently normal during outpatient visits and he responded well to medications.  The record again noted his independence for activities of daily living.  For these reasons, the consultant deemed his psychiatric condition to be non-severe.

In a December 2010 statement, the Veteran stated that it was harder to cope with everyday events, and he generally suffered from problems dealing with other people.  He found the process of seeking VA benefits to be stressful and opined that the stress had worsened his anxiety and sleep disorder.  He also indicated that he was suffering from anxiety attacks and needed anger management.  The Veteran stated that he was retreating from the public sphere.

In January 2011, a VA treatment record stated that the Veteran was alert and oriented to time, place, and date.  The record noted that the Veteran was struggling with PTSD in addition to financial issues.  The record stated that the Veteran had not been reporting to scheduled appointments.  His telephone service had been disconnected due to financial issues.  However, the Veteran had communicated with VA through e-mail.  The record noted that the therapy to treat the Veteran's PTSD symptoms consisted of anger management; cognitive behavioral therapy for depression and anxiety; and coping skills.

Another VA treatment record from January 2011 noted that the Veteran had a high risk of homelessness.  The record stated that he had financial issues and limitations related to activities of daily living and instrumental activities of daily living.  His problems included unemployment, inadequate material resources, PTSD, tobacco use disorder, and other and unspecified alcohol dependence.  A subsequent February 2011 VA treatment record noted that the Veteran had depression, and his active problem list included PTSD.

The Veteran was provided with a VA examination to evaluate his PTSD in February 2011.  The examiner described the Veteran as alert and oriented to time, place, and person.  The Veteran described his mood as poor and the examiner noted that he had a partially constricted affect.  The Veteran also presented with good hygiene, wearing clothing that was clean and casual.  He was calm, cooperative, and friendly.  He did not report any difficulty in maintaining his hygiene or activities of daily living.  The Veteran made good eye contact, and the examiner did not document any abnormalities in the Veteran's memory, speech, or thought processes.  The Veteran's ability to concentrate was good.  Apart from his occasional misuse of alcohol, his judgment was adequate.

The Veteran slept from two to six hours a night, and his sleep was often interrupted.  He experienced nightmares three to four times a week.  When reminded of Vietnam, the Veteran could become very upset, angry, frightened, and more withdrawn from other people.  In addition, the Veteran could experience physical reactions when faced with reminders.  The Veteran avoided conversations, activities, and situations that reminded him of the stressful experience.  He had some emotional numbing towards those close to him.  The Veteran could also feel superalert, watchful, or on guard.  The Veteran additionally reported feeling easily startled.  He had low level anxiety, and kept his back to the wall when in public.  However, he did not typically experience panic attacks.

The Veteran reported feeling more depressed in recent months, especially in the past three weeks.  The Veteran was dealing with an upcoming eye surgery and the financial strain of child support payments.  While the Veteran's appetite was good, he did not eat meals regularly as he could not afford food.  The Veteran reported feeling lonely sometimes, but he did not experience crying episodes or tearfulness.  The Veteran's self-esteem was good.  In discussing the Veteran's social interactions, the examiner noted that he had been married and divorced on three occasions, with the most recent marital relationship ending five years ago.  The examiner stated that he interacted with some family members, and he had a good relationship with his sister and daughter.  The Veteran also occasionally saw his teenage stepson.  However, the Veteran did not interact with his brother.

The Veteran was noted to have some recreational and leisure interests.  The Veteran watched television, played pool, and went target shooting.  He also participated in a veteran's motorcycle club and interacted with other members on a daily basis.
In addition, the Veteran had a few close friends.  Two of his friends were members of the motorcycle club, one friend was described as a drinking buddy, and the last close friend was the Veteran's roommate.  The Veteran discussed his plans to attend a future gathering of the motorcycle club and the high school graduation for the child of a late friend.  Despite these interests, the examiner noted that the Veteran was generally somewhat withdrawn from other people.  In addition, the Veteran reported being isolative from his roommates when at home.

The examiner determined that the Veteran's PTSD made it difficult to work with other people or cope with situations where there was a risk of being easily frightened.  The Veteran was currently working intermittently for friend painting rooms.  The examiner stated that the Veteran drank from two to twelve beers a day depending on his level of depression.  He denied the use of illegal drugs.
The Veteran expressed some hopelessness about the future due to his financial problems.  However, he denied any recent suicidal ideation.  

The examiner also stated that the Veteran was somewhat irritable and not very trusting.  While the Veteran reported having occasional urges to be violent, he did not act on them.  The Veteran also described some verbal road rage, but he denied following other cars.  He denied homicidal ideation.  In addition, the Veteran denied impulsivity and reported that his ability control his impulses had recently improved.  The Veteran reported that he used to punch walls, but he had not experienced any recent anger outbursts with the help of medication.  The Veteran also denied hallucinations, paranoid ideations, and suspiciousness.  No delusional statements were made.  The examiner noted that the Veteran did not display obsessive or ritualistic behavior, and the Veteran denied having obsessions and compulsions.  However, he usually had his keys and his knife on his person.  In addition, the Veteran reported that he knew the location of everything in his dresser.  The diagnosis was PTSD.  The Veteran was given a GAF score of 55.  The examiner indicated that the Veteran was capable of managing his own financial affairs, noting that he was generally responsible with money and did not need a payee for VA purposes.  The examiner opined that the Veteran had an occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning in areas of routine behavior, self-care, and conversation was normal.

In March 2011, a VA treatment record stated that the Veteran drank four to five beers a day.  He denied any illicit drug use.  A subsequent record from this month noted the Veteran's statement that he recently "went underground for a while" in order to think.  He reportedly thought about his children and ex-wife.  The Veteran felt remorseful about incidents that his son had experienced during his childhood.  He expressed a desire for his daughter to have a different experience.  During the previous weekend, the Veteran went on an enjoyable trip with a friend. The record noted that the Veteran was living with a friend from his motorcycle club.  However, after the award of his disability pension, the Veteran reported that he wanted to move as soon as possible.  According to the record, he found it difficult to pay rent to his friend.  The Veteran's friend also expected him to assist with housekeeping and clearing acres of land.  The Veteran denied having suicidal ideation.  He was given a GAF score of 50.  

In April 2011, a VA treatment record noted that the Veteran was fully alert and oriented.  The Veteran reported he was doing great.  He had a pleasant and euthymic affect, normal speech, and logical, linear, and goal-directed thought processes.  There was no evidence of a thought disorder.  The examiner noted that the Veteran's concentration was adequate, his memory was intact, and he was casually dressed with good hygiene.  His behavior was cooperative, socially appropriate, and not agitated.  The Veteran had recently stopped his medications one to two months before the appointment, and he was doing quite well.  He was still living with his friend, but the record indicated that he planned to transition to another residence.  The record also noted that he had excellent mood stability and social support.  He reported drinking one to three beers a day.  The Veteran had no delusions, preoccupations, obsessions, compulsions, or phobia.  He denied having any active suicidal or homicidal ideation.  The diagnosis was PTSD and alcohol abuse.  His GAF score was still 50.

In his October 2011 claim, the Veteran stated that he was becoming withdrawn from the general public as a result of his stress.  He also reported having anxiety attacks that occurred two to three times a week.  He reportedly found it hard to accomplish anything.

An October 2011 VA treatment record noted that the Veteran's depression was stable off his medication.  He reported that he rode his bike when he felt depressed.
The Veteran stated that he drank alcohol four or more times a week, and he typically consumed three to four drinks.  On a weekly basis, he had six or more drinks.  The Veteran reported having the same level of alcohol consumption in October 2012.  At this time, the Veteran was noted to be alert and oriented to person, place, and date.  He had an appropriate affect.  However, the record noted that there was a strong odor of alcohol on the Veteran.  His level of orientation and affect remained unchanged in February and March of 2013.  In March 2013, the Veteran reported that he had moved to a new apartment.  He was trying to eat well, and he reported that he no longer drank much alcohol at all.  A subsequent July 2013 VA treatment record also noted that he was eating well.

An October 2015 VA examination was conducted.   The examiner noted that the Veteran was alert and oriented times four.  The Veteran's mood was "not the greatest" and he had a euthymic affect.  Though the Veteran responded to humor with laughter, he was also mildly irritable at times.  He displayed good eye contact.  His speech and psychomotor skills were within normal limits.  The examiner found his judgment, insight, attention, concentration, and memory to be intact.  There was no mania or psychosis.  The Veteran reported that he had good and bad days.  He was receiving chemotherapy for cancer, and this treatment affected his appetite, sleep, and energy.  The Veteran's symptoms included a depressed mood, anxiety, and disturbances of motivation and mood.  He experienced a persistent negative emotional state as well as persistent and distorted cognitions about the cause or consequences of the traumatic event that led the Veteran to blame himself or others.  The Veteran reported having nightmares nearly every night and flashbacks at night.  He also had recurrent, involuntary, and intrusive distressing memories of the traumatic event.  The Veteran engaged in avoidance behavior related to distressing memories, thoughts, or feelings associated with the traumatic event.  The examiner noted that the Veteran was vigilant in public.  The Veteran felt uncomfortable in crowds and still kept his back to the door or window.

The Veteran lived with his sister, but he also stayed with his son when he was close to his son's residence.  The Veteran's son accompanied him to the examination.
The examiner noted that the Veteran was social with his son, sister, daughter, and some friends.  However, the Veteran described his friends as "fair weather."  He did not have contact with his other daughters.  The Veteran no longer played pool or participated in his motorcycle club due to his chemotherapy treatment.  Instead, the Veteran played chess with his son and others in his apartment complex.  He also occasionally dined out.  In terms of alcohol consumption, the Veteran reported that he drank a couple of mixed drinks each evening.  He stated that he drank when he felt like it, and on one recent occasion, he became intoxicated with his son.  Although the Veteran used some illicit substances in the military, he had not engaged in any drug use following his separation.  The examiner noted that the while the Veteran had been diagnosed with alcohol abuse in the past, he did not meet the current Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) criteria for a substance use disorder diagnosis.

The examiner also noted that the Veteran had irritable behavior and angry outbursts.  The Veteran reported that he was dying and felt the need to "settle up" with those who had wronged him before he died.  However, the Veteran reported that he had not been violent for a very long time.  He also denied having suicidal or homicidal ideation.  The diagnosis was PTSD.  The examiner did not document any problems with the Veteran's ability to drive, travel, cook, clean, do laundry, or shop.  He was noted to be independent in regards to personal care and medication.  The examiner also determined that the Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran had an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Analysis

Based on the aforementioned lay and medical evidence, the Board finds that during the entire period on appeal, the Veteran's symptoms do not warrant a rating in excess of 70 percent.  As noted above, a 100 percent rating requires total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

First, the evidence throughout the period on appeal, without even considering occupational impairment, does not demonstrate total social impairment.  The Veteran displayed withdrawal from the public sphere and anxiety about being in crowds throughout.  But in 2010, the Veteran reported spending time with friends and his children.  At the February 2011 VA examination, the Veteran reported that he had been married and divorced three times, but he had good relationships with his sister and daughter, as well as a few close friends.  He also participated in a motorcycle club.  At the October 2015 VA examination, the Veteran reported he was social with his son, sister, daughter, and some friends.  He was no longer participating in the motorcycle club due to his chemotherapy.  The evidence indicates significant impairment in social functioning, but not total impairment. 

Furthermore, the Veteran's symptoms are not of the severity or frequency to warrant a 100 percent evaluation.  The Veteran was consistently described as alert and oriented during the period on appeal.  In addition, the record does not reflect any impairment in thought processes or communication.  The February 2011 VA examination report and the April 2011 VA treatment record indicated that the Veteran had normal thought processes.  The October 2015 VA examiner also found the Veteran's judgment, insight, attention and concentration to be intact.  Moreover, both the February 2011 and October 2015 VA examiners indicated that the Veteran's speech was normal.  In addition, the record does not suggest that any gross impairment in memory was present during this period.  See February 2011 VA examination; April 2011 VA treatment record; October 2015 VA examination.

The February 2011 VA examination noted that there were no hallucinations or delusional statements.  The October 2015 VA examiner found that the Veteran did not suffer from mania or psychosis.  In addition, the Veteran's behavior was described as cooperative in November 2010, February 2011, and April 2011.  The findings from the October 2015 VA examiner did not suggest grossly inappropriate behavior.  While the Veteran was mildly irritable, he responded to humor and displayed good eye contact.  In addition, the Veteran was able to maintain relationships with family members during this period.  He participated in activities with others, even playing chess with others during his illness in October 2015.  Thus, the record does not reflect grossly inappropriate behavior.

The Board notes the Veteran's reports of road rage in February 2011, and a desire to make a point to those who had wronged him in October 2015.  However, he also reported in October 2015 that he had not been violent for a very long time and that he could control his impulses.  This report is consistent with his statements from February 2011 that he did not act on his urges to be violent.  Furthermore, the Veteran has repeatedly denied having any suicidal or homicidal ideation.  Thus, the Veteran does not appear to be in persistent danger of hurting himself or others.

The Board also acknowledges the November 2010 statements from the Veteran's sister and the January 2011 VA treatment record that indicated that the Veteran had difficulty with certain activities of daily living.  However, the findings from the November 2010 SSA evaluation, the February 2011 VA examination, and the October 2015 VA examination all support that the Veteran is capable of independently managing activities of daily living.  His hygiene was consistently noted to be normal.  Moreover, although the Veteran's sister reported in November 2010 that he squandered his money, both the February 2011 and October 2015 VA examiners determined that he was capable of managing his financial affairs.

In addition, the Veteran's GAF scores during this period have ranged from 50 to 55.  These scores contemplate serious to moderate symptoms in social, occupational, or school functioning.  But serious impairment is reflected in the 70 percent evaluation and does not automatically mandate the assignment of a 100 percent evaluation.  Based upon the Veteran's symptoms, as noted above, there is not total social impairment, despite significant effects on social functioning.  Furthermore, when the GAF scores are considered as part of the overall social and occupational functioning picture, the Board finds that the descriptions in the treatment records and the VA examiner's explanations are the most probative evidence of the Veteran's psychological symptomatology.  The Board thus finds that the rating criteria for the next higher 100 percent disability evaluation have not been met at any point during the period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55. 

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's symptoms as they address social and occupational impairment due to any symptoms of the PTSD.  The Veteran has described symptoms including sleep impairment, nightmares, hypervigilance, depressed mood, anxiety, and irritability with anger outbursts.  The impact of such psychiatric symptoms on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD with depressive disorder NOS.  Hence, the rating criteria clearly contemplate the Veteran's disability picture.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned scheduler ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased disability rating in excess of 70 percent is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


